Citation Nr: 0305047	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  02-01 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Carolyn Wiggins


INTRODUCTION

The veteran served on active duty from November 1986 to July 
1987.  

This appeal arises from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claim of service 
connection for degenerative disc disease.  

The RO reopened the veteran's claim prior to considering it 
on the merits.  The United States Court of Veterans Appeals 
(Court) has held that the Board of Veterans' Appeals (Board) 
is under a legal duty in such a case to determine if there 
was new and material evidence to reopen the claim, regardless 
of the RO's action.  Jackson v. Principi, 265 F.3d 1366 
(Fed.Cir.2001).  

In October 2002 the Board issued a decision reopening the 
claim on the basis that new and material evidence had been 
submitted and ordered additional development of the claim, to 
include a medical opinion.  After completion of that 
development, the Board, in accordance with Thurber v. Brown, 
5 Vet .App. 119 (1993), informed the appellant and her 
representative in a January 31, 2002 letter of the additional 
evidence, and provided an opportunity to respond.  The 
representative responded on February 6, 2003 with additional 
argument.  The claim is now ready for further appellate 
review.  


FINDINGS OF FACT

The service medical records show no low back injury or 
disability; arthritis of the lumbar spine was not shown 
within one year of service, and the preponderance of the 
competent post-service evidence shows that the veteran's 
variously diagnosed low back disabilities, to include 
degenerative disc disease, did not begin during or as the 
result of any incident of service. 


CONCLUSION OF LAW

Service connection for a chronic low back disorder, to 
include degenerative disk disease and arthritis of the lumbar 
spine, is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 
1137, 5102, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103. 5103A, 5107 
(West 2002).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The VCAA and implementing regulations eliminate the concept 
of a well-grounded claim and redefine the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The RO explained to the veteran the evidence needed to 
support her claim in the January 2002 statement of the case.  
The October 2002 decision of the Board informed the veteran 
of the passage of the VCAA and its provisions.  VA obtained 
the evidence identified by the veteran, afforded her VA 
examinations and an opportunity to present testimony in July 
2002.  The Board is satisfied that all relevant identified 
evidence has been obtained.  

There is also a duty to notify the veteran as to what 
information and evidence she is responsible for, and what 
evidence VA must secure.  A December 2002 letter to the 
veteran from the Board informed her that the Board was 
undertaking additional developmental of her claim.  In 
January 2003 a letter from the Board informed her a medical 
opinion had been obtained and enclosed a copy of the opinion.  
Her representative responded on her behalf in January 2003.  
The veteran has been generally kept apprised of what she must 
show to prevail in her claim, what information and evidence 
she is responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background.  The veteran was on active duty from 
November 1986 to July 1987.  On service enlistment 
examination in April 1986 the spine was noted to be normal.  
In November 1986 on service entrance no disqualifying defects 
were noted.  May 1987 records reveal the veteran injured her 
left femur and was having dull throbbing pain which was sharp 
at times and radiated through her buttocks.  X-rays were 
negative.  In June 1987 physical therapy notes indicate the 
veteran had trochanteric bursitis of the left hip.  Service 
separation examination in June 1987 noted the spine was 
normal.  

The veteran filed a claim for service connection for bursitis 
in September 1987.  A VA examination of the hip was conducted 
in January 1988.  Examination of the lumbar spine revealed 
normal alignment.  There was no significant atrophy or spasm 
of the paravertebral musculature.  There was significant 
tenderness of the left sciatic notch.  Straight leg raising 
was negative.  Fabere's test was negative.  Motor strength of 
the lower extremity was 5/5 strength throughout.  There was 
no neurologic deficit elicited.  X-rays of the lumbar spine 
revealed normal vertebral alignment and disc spaces.  There 
was a snapbone barticle anterior superior to the fourth 
vertebral body consistent with a small un-fused epiphysis or 
old trauma.  Clinical correlation was suggested.  The 
diagnosis was recorded as neurogenic disk pain of the lumbar 
spine with left sciatic notch tenderness, with chronic 
moderate symptomatology.  The examiner noted no evidence of a 
previous or existing trochanteric bursitis of the left hip.  

The RO denied service connection for neurogenic disc pain of 
the lumbar spine in a December 1988 rating decision.  The 
veteran was notified her claim had been denied by the RO in a 
January 1989 letter.  

The veteran filed an application to reopen her claim for 
service connection for a back/hip condition in May 1989.  

A VA examination was performed in July 1989.  The veteran 
reported that when she was on her feet for any given period 
of time her back hurt.  Her legs were tired and she ached 
behind her knees.  She was unable to lay on a flat surface.  
She indicated that she initially injured her lumbar spine 
during basic training, had physical therapy while on active 
duty, and continued to have severe right sciatic notch and 
low back pain.  No diagnostic tests such as a myelogram, 
computed tomography (CT) or electrodiagnostic (EMG) studies 
had been conducted.  Examination revealed the veteran was in 
severe distress due to right sciatic pain.  She walked with a 
stooped posture and was unable to lie supine on the 
examination table.  Examination of the lumbar spine revealed 
overall normal alignment.  There was severe spasm of the 
paraspinal musculature.  She was severely tender over the 
left sciatic notch.  The pain radiated to the knee.  Deep 
tendon reflexes were 2+ and symmetric at the knee and 1+ 
symmetric at the ankle.  The reflexes were brisk.  The motor 
strength was 5/5 in the quadriceps, EHL and gastrocsoleus.  
Straight leg raising was mildly to moderately positive on the 
right with dorsiflexion of the foot.  Straight leg raising 
was negative on the left.  The diagnosis was recorded as 
neurogenic disc pain of the lumbar spine with left sided 
tenderness.  Differential diagnosis included degenerative 
disc disease with peripheral neuropathy, intrapelvis mass 
causing sciatic nerve compression or sciatic nerve neuritis.  
The VA examiner recommended that to discern more definitely 
the veteran's diagnosis, electrodiagnostic, myelogram, and 
computed axial tomography scan studies be performed of the 
lumbar spine and pelvis.  

A neurology consultation was obtained in July 1989.  The 
veteran reported having back pain in early 1987.  She did not 
recall a specific accident.  At times she had pain in the 
left buttock as well, but no true radiating pain, no 
numbness, tingling or weakness.  Neurological examination 
revealed normal motor examination including tone, mass and 
power, in both lower extremities.  Sensation was intact to 
light touch, pinprick and temperature sensation.  Stretch 
tendon reflexes were grade 2/4 over both knees and both 
ankles.  Her gait was normal.  Lumbosacral spine films showed 
chronic avulsion fracture of L4 and spina bifida occulta, L5-
S1.  The impression was the veteran had low back pain 
probably related to spina bifida occulta and chronic avulsion 
fracture of L4.  

A Magnetic Resonance Imaging of the lumbar spine conducted by 
a private facility in November 1991 resulted in an impression 
of degenerative disk changes of L5-S1 and L3-4 without 
stenosis or disk herniation and incidental and probably 
insignificant small hemangioma in T11.  

The veteran submitted a Statement in Support of Claim in 
February 2001.  She again requested that her claim for 
service connection for a back disorder be reopened.  She 
wrote that while in basic training she was required to carry 
an excessive amount of weight.  She was told to hold the door 
while holding the weight.  While she was holding the door she 
heard something snap in her lower back.  She believes that 
was the beginning of her back problems.  She was treated in 
service and at VA as soon as she was released.  

In February 2001 the veteran submitted copies of her private 
medical records for the period dating from 1990.  They 
included treatment records for neck and back pain and 
degenerative disk disease of the cervical, thoracic and 
lumbar spines.  Also included were copies of MRI examinations 
of the cervical, thoracic and lumbar spine.  

The RO in an April 2001 rating decision reopened the 
veteran's claim for service connection for degenerative disc 
disease.  The veteran filed her notice of disagreement with 
that decision in May 2001.  The veteran submitted statements 
from her family and friends in support of her claim.  

A VA AMIE worksheet dated in May 2001 reveals the RO 
requested all treatment records of the veteran from the 
Houston VA Medical Center for the period from January 1986 to 
December 1987.  They received a response in May 2001 stating 
there were no appointments for the veteran.  

In July 2001 the RO arranged for the veteran to be examined 
by VA.  She told the examiner her back pain dated back to her 
basic training.  She denied any specific injury, but stated 
her back pain came on after having to carry heavy weights and 
hold a heavy door.  She reported having constant pain until 
the time of her discharge.  The veteran further testified 
that she had followed up regularly with the VA Medical Center 
since her discharge.  Physical examination revealed she 
walked with a normal gait.  She had difficulty getting up and 
out of a seated position.  Range of motion of the lumbar 
spine was negligible.  Her neurological evaluation revealed 
physiologic and symmetric reflexes, strength and sensation in 
both lower extremities.  Internal and external rotation at 
the hips was within normal limits.  X-rays of the lumbar 
spine revealed severe degenerative disk disease at L5-S1, 
with marked narrowing of the disc space, endplate eburnation, 
and small hypertrophic spurring.  Mild spurring of the 
anterior, superior endplate of L4, with anterior small bony 
density, suspected old injury was noted.  The VA examiner 
noted in his report the X-ray evaluation revealed a Schmorl's 
node at the superior endplate of L4 anteriorly.  She had 
moderate to severe degenerative changes at L5-S1.  The 
impression was degenerative disk disease of the lumbar spine.  
An additional VA examination was conducted in July 2001 
revealing no change.  

The veteran submitted a letter from her private physician in 
September 2001.  It reads in part as follows:

(The veteran) has been seeing me since 
May 2001 for long term neck and back 
pain.  (The veteran) has seen many 
physicians and has received multiple non-
operative interventions for her neck and 
back.  

(The veteran) developed low back pain in 
1986 while in basic training in the 
military.  She heard a "crackle" in her 
back and had immediate low back pain that 
has progressed ever since.  (The veteran) 
has noticed progressive in the severity 
of her low back over the years.  
In September 2001 the RO sent the claims folder back to the 
VA physician who examined the veteran in June and July of 
2001.  He reviewed the claims folder including the service 
medical records.  He added the following: 

Review of the remaining portions of her 
service medical records and C-files shows 
no evidence of service-related neurogenic 
disc pain or other causes of degenerative 
disc disease of the lumbar spine.  There 
is no evidence within the folder of 
follow-up for hip pathology by private 
medical providers.  The medical records 
do show significant attention through the 
year 2000 for trouble with her back.  

Based upon evaluation of the medical 
records and based upon my previous 
examinations as referenced above, I am 
unable to explain the magnitude or 
perpetuation of her low back pain based 
upon any service-related events.  
Certainly, she appears to be symptomatic 
for degenerative disc disease of the 
lumbar spine.  However, I find no 
evidence to suggest an etiological 
relationship of her low back symptoms 
with her service career.....

In my opinion, the noted avulsion 
fracture of L4 more likely represents an 
apoplysitis or a schmorl's node and not a 
posttraumatic finding.  In addition, 
spina bifida occulta is a congenital 
finding and not due to any injury event.  

As such, I find no evidence of a back 
injury in service as reflected in the 
medical records or records contained in 
the C-file.  

The veteran and her spouse appeared and gave testimony before 
the undersigned Member of the Board in July 2002.  The 
veteran reiterated that her back pain began during basic 
training in service.  (T-3).  

The Board reopened the claim in an October 2002 rating 
decision and requested additional development.  The 
development requested was a clarification of the opinion 
written by the VA examiner in July and September 2001.  The 
VA examiner responded in January 2003 as follows:

Specifically, there appear to be two additional areas to 
which a direct response has been suggested.  The first of 
these has to do with a rating evaluation done in January, 
1988, about 6 months after discharge.  This evaluation was 
conducted by Dr. Tom Mehlhoff.  Documentation of a history of 
trochanteric bursitis of the left hip was noted by Dr. 
Mehlhoff.  His physical examination at that time was 
unremarkable for any objective findings.  This includes 
normal alignment and no evidence of atrophy or spasm through 
the paravertebral musculature.  He documented tenderness to 
palpation in the posterior pelvis on the left.  Range of 
motion of the left hip was within normal limits as well, 
while documenting no evidence of neurological abnormality.  
Documentation of a history of trochanteric bursitis of the 
left hip was noted by Dr. Mehlhoff.  His physical examination 
at that time was unremarkable for any objective findings.  
This includes normal alignment to the lumbar spine, normal 
neurological evaluations of the lumbar spine and documented 
significant tenderness to palpation in the posterior pelvis 
on the left.  Range of motion of the left hip was within 
normal limits as well.  While documenting no evidence of 
neurological abnormality, Dr. Mehlhoff, simply opined a 
neurogenic disk pain of the lumbar spine with tenderness 
around the left sciatic notch.  The x-rays at that time were 
within normal limits.  This was a diagnosis of "exclusion" 
in my opinion, simply trying to explain her complaints of 
discomfort without any significant objective abnormality.  
Indeed, one may suggest that "neurogenic" pain is 
completely different from "disk pain" in the lumbar, with 
one "neurogenic" suggesting that the pain comes from a 
nerve and the other "disk pain" coming from the disk 
itself.  In my opinion, this assessment neither confirms or 
refutes any objective evidence of injury to the lumbar spine 
which may have occurred during service.  Initially, medical 
records from the veteran's pain management specialist through 
the year 2000 were reviewed.  Again, these reports shed no 
new light on the evolution of the veteran's low back pain 
other than to simply serve as a historical recitation as 
given by the veteran.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2002).  

Analysis.  The service medical records do not show a low back 
injury or disability, to include degenerative disk disease.  
Arthritis of the lumbar spine is not apparent until more than 
one year after service.  The central question here is whether 
any of the veteran's variously diagnosed low back 
disabilities post-service had its onset during or is 
otherwise causally linked to service.  While neurogenic disk 
pain was noted in January 1988, within one year of the 
veteran's separation from the service, and subsequently dated 
medical evidence shows chronic low back disability, to 
include disc disease, the preponderance of the evidence is 
against a finding that the veteran has a current low back 
disability that began during or is causally linked to 
service.   

A September 2001 statement from a private physician includes 
the notation that the veteran had been treated for low back 
pain since May 2001 and that she had developed low back pain 
in 1986 while in basic training.  It was further noted that 
the veteran heard a "crackle" in her back during service 
and had immediate low back pain at that time, and has had 
progressive low back pain ever since.  The Board finds that 
this statement is obviously based on the veteran's history, 
as the physician indicated that she was first treated in May 
2001, almost 14 years after service.  There is no indication 
that this physician reviewed the claims file, to include the 
service medical records, which do not confirm the veteran's 
history of in-service low back pain.  A medical opinion based 
upon an inaccurate factual premise is not probative.  Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, 
even one reached by a medical professional is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  The value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects clinical data or other rationale to support his 
opinion.  Bloom v. West, 12 Vet. App. 185, 187 (1999).   

The Board finds that the medical evidence of neurogenic disk 
pain within one year of service to be of more significance.  
Pursuant to the Board's remand, after reviewing the veteran's 
medical history in September 2001, Dr Vanderweide opined  
that he found no evidence to suggest an etiological 
relationship between the veteran's low back symptoms and her 
service career.  In January 2003 Dr. Vanderweide responded to 
additional questions.  He opined that the January 1988 VA 
examination did not contain any documented evidence of a 
neurological abnormality.  It was observed that a diagnosis 
of neurogenic disk pain as one of exclusion with no 
significant objective abnormality.  In his September 2001 
statement, this physician specifically stated that he found 
no evidence of service-related neurogenic disc pain or other 
causes of degenerative disk disease of the lumbar spine.  

To the extent that the September 2001 private physician's 
opinion can be construed as supporting the veteran's claim, 
the Board has placed far greater weight on the opinion of Dr. 
Vanderweide as he related his opinion to the clinical record 
and objective findings.  Moreover, his opinions were rendered 
after reviewing the claims folder.  An evaluation of the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  

The January 1988 impression of neurogenic disk pain is not a 
diagnosis supported by the clinical evidence of record.  The 
diagnosis and opinions of Dr. Vanderweide are of greater 
probative value since they are based on a review of the 
pertinent records and are consistent with the clinical 
record.  

The Board also notes that the July 1989 VA neurology 
examination related the veteran's low back pain to spina 
bifida occulta and chronic avulsion fracture of L4.  Later 
testing changed the impression to schmorl's node.  Dr. 
Vanderweide's September 2001 statement also included the 
opinion that the avulsion fracture of L4 noted upon X-ray 
more likely represented an apophysitis of a schmorl's node 
and not a post-traumatic finding.  In addition, he stated 
spina bifida occulta was a congenital finding and not due to 
any injury.  Thus, there is no competent evidence to relate 
these X-ray findings to service.  Any low back disorder that 
may have pre-existed service was obviously not worsened as 
the veteran was not even evaluated for low back symptoms 
while on active duty.

The veteran has asserted that her back disability began 
during service.  The law is clear that a lay person is 
competent to report her symptoms, such as pain, but not to 
attribute them to a specific cause or to render a diagnosis.  
A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran's representative has asserted Dr. Vanderweide did 
not unequivocally answer the questions posed by the Board.  
Although the VA physician did not use the exact words or 
phrases of the question posed to him he clearly indicated 
that there was no evidence to suggest an etiological 
relationship between the veteran's service career and her 
degenerative disc disease of the lumbar spine.  His response 
was based on the lack of any objective neurological findings 
during service or during the initial post service year.  The 
Board finds that the opinion and addendum to that opinion 
more than adequately addresses the questions at hand and this 
evidence unequivocally goes against the veteran's claim.  The 
medical evidence is adequate to adjudicate this appeal; there 
is no duty to provide another examination or opinion.  
38 U.S.C.A. § 5103A.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
it must be denied.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  


ORDER

Service connection for degenerative disk disease is denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

